Citation Nr: 0727348	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than January 20, 
1995 for the award of special monthly compensation (SMC) 
based on the loss of use of both lower extremities, along 
with anal and bladder sphincter control, and the need for aid 
and attendance at a higher level of care.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO granted a January 20, 1995 effective date for 
the grant of SMC based on the loss of use of both lower 
extremities, along with anal and bladder sphincter control, 
and the need for aid and attendance at a higher level of 
care.  The veteran's attorney filed a notice of disagreement 
(NOD) with the assigned effective date in July 2003, and the 
RO issued a statement of the case (SOC) on this issue in 
March 2004.  The veteran's attorney filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2004.

In an October 2003 letter, the veteran's current attorney 
notified the RO of his withdrawal as the veteran's 
representative.  Later that month, however, he wrote a letter 
indicating that the earlier letter was sent in error, and 
enclosed a properly executed Appointment of Individual as 
Claimant's Representative (VA Form 22a).

The RO issued supplemental SOCs (SSOCs) reflecting the 
continued denial of the claim in May 2004 and December 2006.

In January 2007, the veteran and his spouse testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant when further 
action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Historically, in an October 1988 decision, the Board 
concluded that the injuries sustained by the veteran in an 
April 1983 motorcycle accident (the bases for his January 13, 
1986 claim for service connection for quadriplegia) were the 
result of his own willful misconduct.  The Board referred to 
the RO the matter of whether the veteran's quadriplegia 
resulted from improper medical treatment following the 
accident.  In a rating decision dated January 1989, the RO 
denied the claim for service connection for C-5 quadriplegia.  
Subsequently, in January 1995, the veteran sought to reopen 
his claim for service connection for C-5 quadriplegia.  In 
April 2000, the Board reopened the claim and granted service 
connection, on the merits.

In implementing the Board's grant of service connection for 
quadriplegia, the RO issued decisions in April and October 
2000, in which it granted, among other things, service 
connection for the loss of use of both extremities and SMC 
based on the loss of use of both feet, effective January 20, 
1995 (the date that the veteran had filed his petition to 
reopen).  In a July 2001 decision, the RO granted SMC based 
on the loss of use of both lower extremities along with anal 
and bladder sphincter control and need for aid and attendance 
at a higher level of care, with an effective date of December 
29, 2000.  In a January 2002, the veteran's representative 
disagreed with the December 29, 2000 effective date, arguing 
that the effective date for the award of an increase in SMC 
and a higher level of aid and attendance should have been 
January 20, 1995 (the date of the petition to reopen).  In a 
January 2003 rating decision, the RO granted the requested 
January 20, 1995 effective date for SMC based on loss of use 
of both extremities along with anal and bladder sphincter 
control and need for aid and attendance at a higher level of 
care.  As the RO had granted the requested effective date, 
the January 2003 rating decision included comment that the 
appeal was resolved.

However, in July 2003, the veteran's attorney disagreed with 
the January 20, 1995 effective date assigned in the January 
2003 rating decision, requesting an even earlier effective 
date.  The veteran's attorney argued that VA had been on 
notice as to the theory that the veteran's quadriplegia was 
due to improper medical treatment rather than the veteran's 
willful misconduct and, therefore, the veteran had an 
unadjudicated claim for service connection on this basis 
since 1983 and was entitled to a 1983 effective date.  The RO 
accepted the July 2003 document as a NOD with the January 20, 
1995 effective date for SMC based on loss of use of both 
extremities along with anal and bladder sphincter control and 
need for aid and attendance at a higher level of care, and 
issued a SOC on this issue, after which the veteran filed a 
substantive appeal.

During the Board hearing, and in a January 2007 memorandum 
submitted at that time, the veteran's attorney argued, for 
the first time, that the RO's January 1989 rating decision 
that denied the claim for service connection for quadriplegia 
that the Board had referred to it was never mailed to the 
veteran at his last known address (Hearing transcript, p. 4).  
Therefore, according to the veteran's attorney, the veteran 
is entitled to an effective date of January 13, 1986, the 
date of the first claim filed for service connection for 
quadriplegia.

The above reflects that, although the issue on appeal is 
entitlement to an effective date for SMC based on loss of use 
of both extremities along with anal and bladder sphincter 
control and need for aid and attendance at a higher level of 
care, the arguments made by the veteran's attorney actually 
are also in furtherance of a claim for an earlier effective 
date for the grant of service connection for quadriplegia.

Pursuant to 38 U.S.C.A. § 1114 (West 2002 & Supp. 2006), SMC 
and aid and attendance are awards of additional compensation 
under the provisions of 38 U.S.C.A. § 1110 (and, pursuant to 
38 U.S.C.A. § 1134 (West 2002 & Supp. 2006), this additional 
compensation is payable for peacetime veterans under 
38 U.S.C.A. § 1131, such as this veteran).  Thus, in order to 
get SMC, a veteran must already have been granted service 
connection for a disability.  

In this case, the claim on appeal has reached the Board via a 
NOD with a decision granting an earlier effective date for 
the award of SMC based on loss of use of both extremities 
along with anal and bladder sphincter control and need for 
aid and attendance at a higher level of care.  However, the 
arguments that the veteran's attorney has made have also 
included a request for an earlier effective date for the 
grant of service connection.  Indeed, the veteran could not 
be entitled to an effective date earlier than January 20, 
1995 for the award of SMC based on loss of use of both 
extremities along with anal and bladder sphincter control and 
need for aid and attendance at a higher level of care unless 
he were first granted an earlier effective date for service 
connection for quadriplegia, because he could not receive SMC 
and aid and attendance prior to the effective date of a grant 
of service connection.

Thus, a remand is necessary for the RO to consider, in the 
first instance, the issue of entitlement to an earlier 
effective date for the award of service connection for 
quadriplegia, a matter that is inextricably intertwined with 
the issue of entitlement to an earlier effective date for the 
award of SMC based on loss of use of both extremities along 
with anal and bladder sphincter control and need for aid and 
attendance at a higher level of care.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  On remand, the RO 
should also consider, in the first instance, the argument of 
the veteran's attorney, raised for the first time during the 
Board hearing, that the veteran did not receive notice of the 
RO's January 1989 denial of his claim because such notice was 
not sent to the veteran's last known address.

Thereafter, the RO must furnish notice of its determination 
to the veteran and his attorney and, if appropriate, afford 
them the appropriate opportunity to perfect any appeal as any 
additional issue not currently in appellate status. 

Prior to adjudicating the claims discussed above, the RO 
should accomplish further notification action.  In this 
regard, the Board notes that the RO sent the veteran March 
2004 and April 2006 letters explaining the application of the 
Veterans Claims Assistance Act of 2000 (VCAA) to his claim 
for an earlier effective date for SMC and aid and attendance 
at a higher level of care.  The RO also sent a March 2006 
letter providing information about the assignment of 
disability ratings and effective dates, pursuant to Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).

However, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
pertinent information and/or evidence, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period). The RO should request that 
the veteran furnish all pertinent evidence in his possession.

Although, without a perfected appeal, the claim for an 
earlier effective date for service connection for 
quadriplegia is not properly before the Board, for the sake 
of efficiency, the RO's notice letter to the veteran should 
include reference to the claim for an earlier effective date 
for service connection for quadriplegia as well as the claim 
for an earlier effective date for SMC based on the loss of 
use of both lower extremities, along with anal and bladder 
sphincter control, and the need for aid and attendance at a 
higher level of care.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2006) 
and 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations to the extent applicable in 
this appeal.  Therefore, in addition to complying with the 
specific actions requested below, the RO should also take any 
other notification and/or development action required by the 
VCAA prior to adjudicating the claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for an earlier effective date for 
SMC and/or the claim for an earlier 
effective date for the award of service 
connection for quadriplegia (as 
characterized above).

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession.

The RO's letter should clearly explain to 
the veteran that he has a full one- year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
effective date earlier than January 20, 
1995 for the grant of service connection 
for quadriplegia, and then the claim for 
an effective date earlier than January 
20, 1995 for SMC based on the loss of use 
of both lower extremities, along with 
anal and bladder sphincter control, and 
the need for aid and attendance at a 
higher level of care.  The RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.

5.  If the claim for an earlier effective 
date for service connection for 
quadriplegia is denied, the veteran and 
his representative must be separately 
notified of the denial and advised of the 
veteran's appellate rights.  The veteran 
and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal (an 
NOD, and, after issuance of an SOC, a 
substantive appeal) must be perfected.  
While the RO must furnish the veteran the 
appropriate time period in which to do 
so, the veteran should perfect an appeal 
of the claim for an earlier effective 
date for the service connection for 
quadriplegia, if desired, as soon as 
possible to avoid unnecessary delay in 
the consideration of the appeal.

6.  If the claim for an effective date 
earlier than January 20, 1995 for SMC 
based on the loss of use of both lower 
extremities, along with anal and bladder 
sphincter control, and the need for aid 
and attendance at a higher level of care 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for an effective date 
earlier than January 20, 1995 for the 
grant of service connection for 
quadriplegia, or the time period for 
doing so has expired, whichever occurs 
first.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).



